DETAILED ACTION
This Office Action is in response to the application 16/773,584 filed on 08/31/2021.
Claims 1, 5 and 9 are independent claims; Claims 1-12 have been examined and are pending in this application.
Applicant's arguments filed on 08/31/2021 have been fully considered and they are persuasive. Therefore the rejections of claims have been withdrawn.
Electronic Terminal Disclaimer filed on 08/31/2021 has been approved by the office on 08/31/2021. Therefore the rejection of the statutory double patenting over claims 1-12 of U.S. Patent No.: 10,567,365 are withdrawn by the examiner and the examiner considered the statutory double patenting as nonstatutory double patenting for examination purpose.  And applicant filed Electronic TD and approved by the office.  The nonstatutory double patenting over claims 1-78 of U.S. Patent No.: 10,079,815 has been withdrawn as the applicant filed and approved the TD.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONAS A BAYOU/Primary Examiner, Art Unit 2434
	09/09/2021